IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00413-CR

JAMES EARL WILLIAMS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-623-C2


                           DISSENTING OPINION


      There are a couple of things in this appeal that are not subject to dispute because

they do not depend on memory or credibility evaluation. As to one, the agreement,

there is no dispute because it is written down. The agreement was that, as part of the

2002 plea agreement to resolve other pending charges, the State agreed it “is going to

refuse prosecution of any other case in which the state has notice, … unfiled cases.” The

other thing on which there is no disagreement is that the present murder charge was
known to the State at the time of the 2002 plea agreement. In essence, at the time of the

plea agreement, it was an unfiled case of which the State had notice.

        The Court in this appeal has determined there is an ambiguity in the agreement.

I do not find one. There may have been a unilateral mistake about what unfiled cases

were intended to be covered by the agreement. But there was no ambiguity. There may

even have been a mutual mistake about what unfiled cases were intended to be covered

by the agreement. But there was no ambiguity. No one has argued a mistake. There is

no justification to look outside the agreement to determine the intent of the parties.

Regardless of what they intended, what was written down as the agreement of the

parties is clear.

        The agreement was that the State would not prosecute any unfiled cases of which

it had notice. The present murder case was one about which the State had notice. I can

find no legal justification to let the State out of the deal that it made. Because I would

reverse the judgment of conviction and remand this proceeding to the trial court with

instructions to dismiss the charges against Williams, I respectfully dissent.




                                          TOM GRAY
                                          Chief Justice

Dissenting opinion issued and filed July 30, 2015
Will. v. State                                                                   Page 2